By the Court, Bronson, Ch. J.
When an infant is under a legal obligation to do an act, he may bind himself by a fair and reasonable contract made for the purpose of discharging the obligation. If this be not a general rule, it is at the least one of pretty wide application, as a few examples will prove. An infant is bound to pay a judgment, or a debt contracted for necessaries; and he may make a valid promise to refund the money to any one who will satisfy the judgment or debt. (Clarke v. Leslie, 5 Esp. R. 28; Randall v. Sweet, 1 Denio, 460.) An infant is under a legal obligation to provide for the *520support of his wife and children, and he is answerable on hia contract for necessaries furnished to them. (Turner v. Trisby, 1 Stra. 168; Bull. N. P. 155; Reeve’s D. R. 234.) After an order of filiation, an infant is bound by law to support his illegitimate child ; (1 R. S. 642, § 2;) and there can be no doubt but that his promise to pay for necessaries furnished to the child would be valid. The statute also obliges an infant to indemnify the city, town, or county, against the expenses of supporting his illegitimate child, and makes it necessary for him to enter into a bond with sureties for that purpose, as the only means by which he can obtain a discharge from arrest; (Id. p. 645, §§ 14, 15;) and I think the statute has given him a legal capacity to make a binding obligation. In Baker v. Lovett, (6 Mass. 80,) Parsons, Ch. J. said, infants are bound by all acts which they are obliged by law to do. (See also U. S. v. Bainbridge, 1 Mason, 83; The People v. Mullin, 25 Wend. 698; Winslow v. Anderson, 4 Mass. 376.) We are of opinion that infancy is not a good defence to this action.
Judgment for the people.